Case 7:17-cv-04094-KMK Document 36 Filed 08/26/19 Page 1 of 1

Sosa , | Masri”

LF -{ AP ;
po 7 oly st August agro
Brooklyn NY. HoH

Doc ket IC (e

Hon. ke whet hor.Raros
unitad Stabe Districk cont Sidlge
300 Quarro PaS ctrodt

white Plains NY. ja Ol

Ke. Josep hls, Maskt Vi etic ie Thatsed, The rseh LOW ak Ficks
“Below” SAAC, ESTHER L, MASA,

Deiat Your Mop ol}

Bw
Lot Seatity at eXterion of tine oh Phy Response tothe = =
mations due ty urforsees cipcumstanges aS Twill Octal gp BS
Tr an le&ter Tin curt ent| Drafts ry toBafiled late nthis Wag KASS
In whieh Tr alse See |i Ng £. WiSien tL. Chass MeaVe foha rYlo, E z

Maia of jew Lbetmoction to ame No bile colnplat wh among

athers. 7 anole giZe toht T Was unable tg Dhyonm the cords
Barlieh,

The nk you to r cohS ide tj hy this Un 9g t brats
Raspecttully |

JosePel He MASAS PRo sé

( A | oppesihy Cobh sel by rail

 
